UNITED S'I`ATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
PETER REISING, et al., Case No. l:l?~cv-OU431
Plaintiffs, Dlott, J.
Litkovitz, M.J.
vs.
THE TORO COMPANY, ORDER
Defendant.

On July 3, 2018, the Court held an informal telephone discovery conference on whether
the discovery plaintiffs seek - information on all Zero Radius Turn (ZRT) lawn mowers
manufactured by Toro, including commercial models, between 1975 and June 28, 2015 - is
relevant and discoverable The Court ordered the parties to submit briefs on the scope of
discovery and this matter is now ripe for review. (See Docs. 23, 24, 25, 26).

I. Background

Plaintiffs’ complaint alleges the following On June 28, 2015, Peter Reising suffered
permanent injuries when his Toro 25035 TimeCutter lawn tractor rolled over while he was
operating it at his residence (Doc. 4, 11 4). As Mr. Reising operated the lawn tractor, its plastic
deflector struck a decorative wall, causing the lawn tractor to rotate so that the rear tires moved
over the edge of a steep slope. The lawn tractor flipped over, front over rear, throwing l\/lr.
Reising down the embankment with the tractor landing on top of him. (]d., il 5). Mr. Reising
suffered a spinal cord injury, causing paraplegia. (Id., 1l 7). Plaintiffs allege that the lawn tractor
was designed, manufactured and sold by Toro in a defective manner in that it was unreasonably
dangerous, hazardousJ and un-crashworthy because, among other reasons, the lawn tractor lacked

a roll bar and a seat belt, also known as a rollover protective system (ROPS) or safety frame

system (Id., il 6). Plaintiffs allege claims for strict liability under Ohio Rev. Code § 2307 et
seq., punitive damages, and loss of consortium and value of home health care.
II. Scope of discovery

Toro manufactured the TimeCutter 25035 (model #74376), the model at issue in this
case, from 2010 to 2011. (Doc. 24, EX. l, Aftidavit ofJohn Hurst, il 5)1. The Z5035 is a 552-
pound residential ZRT lawn mower, utilizing a 24 hp Kawasaki engine, and containing a 3-
gallon fuel tank. (Ia'. at il 10, Ex. C). lts top speed is 7.0 mph. (Ia'.). lt does not have a Rollover
Protection System (“ROPS”). (Id. at il 14). The ZSOSS was designed and manufactured to
comply with the American National Standard institute (ANSI) B7l .1-2003 (Consumer Turf
Care) standard entitled “Consumer Turf Care Equipment - Walk Behind Mowers and Ride»on
Machines with Mowers - Safety Specifications.” (Id. at il 7).

Plaintiffs issued discovery requests to Toro seeking design documents, accident history,
purchase documents, communications with dealers, and other information related to all ZRT
lawn mowers manufactured by Toro. Toro disagreed with the scope of plaintiffs’ discovery
request and proposed to limit the model scope of discoverable information to 67 different models
of ZRT lawn mowers with steering levers, certified to the ANSI 1371 .l standard, and
manufactured between 2000 and June 28, 2015, the date of plaintiffs accident Plaintiffs
responded by requesting that Toro include all models of Toro ZRT lawn mowers, including
commercial models, manufactured between 1975 and June 28, 2015, which would encompass
over 450 different models. (Id. at il 16). The parties were unable to resolve the dispute over the
scope of discovery and appeared before the undersigned for an informal discovery conference

Foliowing the conference and at the Court’s request, the parties submitted briefs on the scope of

 

' Mr. Hurst is the Director of Engineering for the Residential and I_.andscape Contractor Division at Toro.
2

discovery.
A. Governing standards
Fed. R. Civ_ P. 26 governs the scope of discovery. Rule 26 provides in relevant part:
Parties may obtain discovery regarding any nonprivileged matter that is relevant to
any party’s claim or defense and proportional to the needs of the case, considering
the importance of the issues at stake in the action, the amount in controversy, the
parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely benefit

Fed. R. Civ. P. 26(b)(1). lf a party objects to the relevance of information sought in discovery,
“the party seeking discovery must demonstrate that the requests are relevant to the claims or
defenses in the pending action . . . . If that party demonstrates relevancy, the party resisting
discovery bears the burden of demonstrating why the request is unduly burdensome or otherwise
not discoverable under the Federal Rules.” Ana'erson v. Dilfard’s, Inc., 251 F.R.D. 307, 309-10
(W.Dr Tenn. 2008) (citing A!Ien v. Howmedica Leibinger, 190 F.R.D. 518, 522 (W.D. Tenn.
1999)). See also Wflliam Powell Co. v. Nat ’l Indem. Co., No. 1:14-cv-00807, 2017 WL
1326504, at *5 (S.D. Ohio Apr. 1 1, 2017) (and cases cited therein), aj’d sub nom Wil!iam
Powe!l Co. v. OneBeacon fns. Co., 2017 WL 3927525 (S.D. Ohio June 21, 2017), and modified
orr reconsideration, 2017 WL 4315059 (S.D. Ohio Sept. 26, 2017). Thus, if plaintiffs
demonstrate the relevancy of the information they seek, the burden shifts to Toro to demonstrate
“Why the request is unduly burdensome or otherwise not discoverable.” Fr`rst Horizon Narf.
Corp. v. Houston Cas. Co., No. 2:15-cv-2235, 2016 WL 5869580, at *4 (W.D. Tenn. Oct. 5,
2016) (quoting Anderson, 251 F.R.D. at 310). See also Gazvoda v. Sec. ofHomeland Sec., 15-
cv-l4099, 2017 WL 168159, at "‘4 (E.D. Mich. Jan. 17, 2017). The Advisory Committee Note to
Rule 26(b)(l) addresses the parties’ burdens under Rule 26, as amended in 2015, as follows:

Restoring the proportionality calculation to Rule 26(b)(l) does not . . . place on the
party seeking discovery the burden of addressing all proportionality considerations

3

. . . . Nor is the change intended to permit the opposing party to refuse discovery
simply by making a boilerplate objection that it is not proportional. . . . lf the parties
continue to disagree, the discovery dispute could be brought before the court and
the parties’ responsibilities would remain as they have been since 1983. A party
claiming undue burden or expense ordinarily has far better information -- perhaps
the only information -~ with respect to that part of the determination A party
claiming that a request is important to resolve the issues should be able to explain
the ways in which the underlying information bears on the issues as that party
understands them.

The Advisory Committee Note (2015) to Fed. R. Civ. P. 26(b)(1).

B. Resolution

“ln a products liability case, the plaintiff must prove, by a preponderance of the evidence,
that (l) a defect existed in the product manufactured and sold by the defendant; (2) the defect
existed at the time the product left the hands of the defendant; and (3) the defect was the
proximate cause of the plaintiffs injuries or loss.” McGrath v. Gen. Motr)rs Corp., 26 F. App’x
506, 51 l (6th Cir. 2002) (citing Stale Farm Fz're & Cas. Co. v. Chrysler Corp., 37 Ohio St.3d l,
5~6, 523 N,E,Zd 489 (1988)).

In this case, plaintiffs allege that the essential design defect is Toro’s failure to equip the
Z5035 TimeCutter mower with a rollover protection system that protects the operator from
severe injury or death during a rollover. Plaintiffs assert that Toro’s historical knowledge of the
design and development of rollover protection systems is relevant to what Toro knew about such
systems and when they knew it. They contend that such prior-knowledge information is relevant
to show that Toro’s product was defective in design or formulation under the factors set forth in

Ohio Rev. Code § 2307.75(B).2 Plaintiffs further contend that the discovery they seek is relevant

 

2 “T`he foreseeable risks associated with the design or formulation of a product shall be determined by considering
factors including, but not limited to, the following: (l) The nature and magnitude ofthe risks of harm associated
with that design or formulation in light of the intended and reasonably foreseeable uses, modifications, or alterations
ofthe product; (2) 'I`he likely awareness of product users, whether based on warnings, general knowledge, or
otherwise, ofthose risks of harm; (3) The likelihood that the design or formulation would cause harm in light of
the intended and reasonably foreseeable uses, modifications, or alterations of the product; (4) The extent to
which that design or formulation conformed to any applicable public or private product standard that was in

4

to their punitive damages claim as they are required to prove that Toro “acted with ‘a conscious
disregard for the rights and safety of other persons that has a great probability of causing
substantial harm.”’ (Doc. 23 at 3, quoting Preston v. Murty, 23 Ohio St.3d 334 (1987)).

Plaintiffs assert that Toro knew, or should have known, as early as the 19605 and 19703
that a ROPS should be installed on all ZTR mowers based on published industry standards that
recognize all tractors are subject to rollover and that the engineering standards were designed to
apply to both agricultural and industrial tractors, regardless of any difference in their design
(Doc. 23 at 3, citing Berry Report, Ex. 3). Plaintiffs contend that Toro improperly seeks to limit
discovery to TimeCutter ZTR mowers from its residentially marketed line, thereby excluding
any ZTR mowers from its commercially marketed line. Plaintiffs allege that because Toro’s
commercially marketed line of ZTR mowers is “substantially similar” to its residentially
marketed line on the “issue of the efficacy of rollover protection to the operator,” discovery
should not be limited solely to the residential line of mowers. Plaintiffs allege that Toro’s
experience and data regarding injuries on any model of ZTR mowers that is not equipped with a
ROPS may show knowledge of this danger and the crashworthiness of the mower in the event of
a rollover. Plaintiffs argue that a ROPS protects operators of mowers regardless of the cause of a
rollover, and the differences in mower characteristics or alternative ANSI standards based on
mower size and weight do not change this fact.

Toro contends there are significant differences in design between commercial and
residential ZRT mowers that render any commercial ZRT mower too dissimilar from Toro’s

residential mowers to be relevant and discoverable in this case. Toro alleges that many factors

 

effect when the product left the control of its manufacturer; (5) The extent to which that design or formulation is
more dangerous than a reasonably prudent consumer would expect when used in an intended or reasonably
foreseeable manner.” (Doc. 23, citing Ohio Rev. Code § 2307.75(3) (emphasis added by plaintiffs)).

5

influence whether to include a ROPS on a mower, including the size, weight, center of gravity,
and intended use of the mower. (Doc. 24, Ex. 1, Hurst Aff. at il 12). Toro asserts the Z5035
weighs 552 pounds; in contrastJ Toro’s commercial ZRT mowers may weigh up to 1,710 pounds.
(Id. at il 13). Commercial ZRT mowers are designed with one or two large fuel tanks to
accommodate the generally longer workday of commercial users, while the 25035 has a single,
smaller fuel tank. Commercial mowers are designed for greater durability than the Z5035 ZRT
mower and have larger tires, more engine horsepower, and larger overall dimensions (ld.). The
25035 is smaller and has a lighter-weight frame and lighter gauge steel decking. Mr. l-lurst,
Toro’s Director of Engineering for the Residential and Landscape Contractor Division, alleges
that the “lighter weight TirneCutter Z5035 is less likely to cause serious injury in the event of a
rollover than a heavier, Commercial ZRT.” (]d.). ln addition, Toro alleges that inclusion of a
ROPS on the Z5035 may actually increase the likelihood of rollover hazards as a ROPS would
constitute a greater percentage of the total weight of the mower and raise the center of gravity,
thereby potentially reducing hillside traction, controllability7 and stability. ([d. atil 14). ln
contrast the commercial ZRT mowers, which are larger, heavier, and more durable, are “not as
dramatically impacted by this shift in center of gravity and therefore can include a ROPS with
fewer other design changes.” (Id.). Toro further contends that residential ZRT mowers are
governed by different safety standards than those for commercial mowers. The version of ANSI
B7l.l in effect at the time of the 25035’5 manufacture does not require a ROPS for this
particular machine. (Id., Ex. A, at il 19.1.3.1). ANSI B71.1 is not intended to apply to
commercial products utilized by professional operators, which are governed by ANSl B7l .4-
2004, the safety standards for commercial mowers designed and manufactured for use

exclusively in the commercial context (Doc. 24, Hurst Aff. at ilil 10-11). Finally, Toro contends

that residential mowers like the Z5035 and commercial ZRT mowers are intended for different
users. Consumer operators are typically familiar with the potential hazards such as steep slopes
or drop-offs of their own lawns and, therefore, have the capability and knowledge to assess and
avoid such hazards In contrast commercial operators frequently mow unfamiliar properties
under time constraints and unfamiliar conditions without prior knowledge of potential hazards.
(lrl. at il 15). Toro alleges that the intended use for a mower has a direct bearing on whether it is
appropriate to include a ROPS on the mower, and information and documents relating to
commercial mowers, which are intended for different uses than residential mowers, are not
relevant to plaintiffs’ claims that the subject residential mower was defective.

ln determining the question of relevancy of other models in products liability actions,
courts generally permit “discovery of similar, if not identical [product] models.” Tolstih v. L.G.
Elecs., USA, lnc., No. 2:07-cv-582, 2009 WL 439564, at *5 (S.D. Ohio Feb. 20, 2009) (quoting
Holfer v. Mack Trucks, lnc., 981 F.2d 377, 380-81 (Sth Cir. 1992)). Only those models which
are “substantially similar” to the product at issue are relevant, and “the discoverability of
different models turns on whether those models share with the accident»causing model those
characteristics pertinent to the legal issues raised in the litigation.” Krofl v. Broan-Nutone, LLC,
No. 2:l l-cv~388, 2012 WL 13026969, at *2 (S.D. Ohio Apr. 5, 2012) (quoting Tolslih, 2009 WL
439564, at *5 (in turn quoting Fine v. Facer Aerospace Products Co_, 133 F.R.D. 43 9, 441
(S.D.N.Y. 1990)). See also Croskey v. BMW ofNorth America, lnc., 532 F.3d 51 l, 518 (6th Cir.
2008) (defming “substantial similarity” as meaning “that the accidents must have occurred under
similar circumstances or share the same cause”). “Permitting discovery of models that are not
substantially similar is truly the equivalent of comparing apples and oranges where there are

differences between the other models and the model at issue.” Tolstlh, 2009 WL 439564, at *5

(citation and internal quotation omitted). Courts should undertake a “fact specific inquiry . . . to
determine the extent of the similarities or dissimilarities between models.” Ia’. (citations
omitted).

While the parties appear to agree that the “substantially similar” standard applies to
whether particular models of mowers are discoverable, they disagree about what characteristics
should be considered in assessing the issue of substantial similarityl As discussed above, Toro
presents affidavit evidence comparing and contrasting the size, weight, governing safety
standards, and intended use between the Z5035 and commercial mowers. Plaintiffs, on the other
hand, allege that the pertinent characteristic the Court should consider is that “all ZTR mowers
can roll over and all ZTR models have proven to be heavy enough to cause permanent harm or
death to the operator." (Doc. 25 at 5). Plaintiffs allege that “[tlhe rollover hazards faced by
operators of commercial mowers is the same as that faced by operators of residential mowers”
(lcl.), and the structural differences between residential and commercial models of lawnmowers
“have no bearing whatsoever on the crashworthiness of the mower in the event of a rollover. . . .”
(lrl. at 9).

ln deciding whether plaintiffs are entitled to the discovery they seek, plaintiffs must show
that Toro’s commercial ZTR mowers are substantially similar to the 25035 mower and therefore
relevant to the issues in this case. Plaintiffs have not met their burden of presenting sufficient
factual information showing there is substantial similarity between the hundreds of commercial
Toro ZTR mowers on which they seek discovery and the 25035 mower. Plaintiffs allege that
“all ZTR mowers can roll over” and are heavy enough to cause injury or death in the event of a
rollover, and therefore structural differences between commercial and residential mowers are

irrelevant. However, plaintiffs have not presented expert testimony or evidence to support these

assertions See, e,g., Steecle v. Gen. Motors, LLC, No. 11-2351, 2013 WL 142484, at *10 (W.D.
Tenn. Jan. ll, 2013) (flnding plaintiff failed to meet burden of proof where plaintiff failed to
provide citation to specific evidence and detailed analysis demonstrating substantial similarity);
Kroft, 2012 WL 13026969, at *3 (requiring expert evidence identifying pertinent characteristics
to determine substantial similarity of requested models); Tolstih, 2009 WL 439564, at *5
(“Conclusory generalities are insufficient to establish substantial similarity.”); Menenclez v. Wal~
Marr Sfores E. L.P., No. l:lO-cv-00053, 2010 WL 3038440, at *2 (N.D. Ind. Aug. 4, 2010)
(declining to compel discovery in the absence of expert opinion identifying pertinent
characteristics to determine substantial similarity in different models). While plaintiffs generally
reference the report of their expert Mr. Berry, to address the dissimilarities raised by Toro’s
affiant Mr. Hurst, plaintiffs have failed to direct the Court’s attention to anything in Mr. Berry’s
report that addresses how commercial ZTR models are substantially similar to the Z5035 mower
Such that discovery of information on commercial models would be relevant to plaintiffs’ design
defect claim in this case. See Tolsrz`h, 2009 WL 439564 at *5 (declining to compel discovery on
hundreds of models of dehumidifiers that the defendant sold and limiting discovery to the six
models that the court concluded shared the “requisite ° pertinent characteristics”’). ln the absence
of an expert opinion or evidence identifying the pertinent characteristics shared by both Toro’s
commercial ZTR mowers and the residential ZTR 5035, plaintiffs have not shown a substantial
similarity between the two. The Court declines plaintiffs’ request to expand the scope of
discovery to Toro’s commercially marketed line of ZTR mowers,

The Court adopts defendant’s proposed model scope and time frame. Plaintiffs= request
for information back to 1975 is necessarily based on the discovery of commercial models of

Toro’s ZRT mowers_ Toro did not begin to manufacture its residential ZTR line of mowers until

2001. (Doc. 24 at 2»3; Doc. 26, Suppl. Hurst Aff., il 3). Permitting discovery between 2000,
one year before Toro began manufacturing the ZRT residential line, to June 28, 2015, the date
l\/lr. Reising was injured, is a reasonable time frame for discovery. This would give plaintiffs 15
years’ worth of information on 67 models of residential ZRT mowers.

Therefore, the Court limits the model scope to TimeCutter ZRT lawn mowers with
steering levers, certified to ANSI B7l.l (residential), and manufactured between 2000 and lune
28, 2015.

IT IS SO ORDERED.

care /0__¢? 6//8' MM;
aren L. Litkovitz

United States l\/lagistrate ludge

 

10

